82 U.S. 377 (1872)
15 Wall. 377
KIMBALL
v.
WEST.
Supreme Court of United States.

*378 Mr. R.T. Merrick, for the appellants.
Mr. J.O. Broadhead, contra.
*379 Mr. Justice MILLER delivered the opinion of the court.
We are of opinion that the decree of the court below was clearly right. The plaintiffs had paid their money and accepted of the defendant his deed with a clause warranting the title. For any defect in that title the law gave them a remedy by an action on the covenant. But when, declining to pursue that remedy, they apply to a court of equity to rescind the whole contract, thereby compelling the defendant to repay the sum of $22,000, and receive back the title which he had conveyed to the plaintiffs, the necessity of such a decree to obtain the ends of justice must be very clear before it will be given. When, therefore, it appears that at the time of the hearing the defendant is able to remedy the supposed defect in his title, and in point of fact secures and makes good to the complainants, at his own cost, all that he conveyed to them originally, the complainants must show some loss, injury, or damage by the delay in perfecting the title before they can claim a rescission of the contract. And even if this could be shown, which is not attempted in this case, the court, as a general rule, would not be authorized to decree a rescission, if compensation could be made for the injury arising from the delay in making good the original defect in the title.[*]
DECREE AFFIRMED.
NOTES
[*]  Hepburn & Dundas v. Dunlop & Co., 1 Wheaton, 179; Buchannon v. Upshaw, 1 Howard, 56; Galloway v. Finley, 12 Peters, 264.